 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 3
                                                                        Dec 09, 2019
 4                                                                          SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT

 6                        EASTERN DISTRICT OF WASHINGTON

 7   JAMAAL C. 1,                                       No. 4:19-CV-05100-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY, 2                                        ECF Nos. 14, 19

12
                           Defendant.
13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 19,

14   of the above-captioned matter to the Commissioner for additional administrative

15

16   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

17   identifies them by only their first names and the initial of their last names.

18   2
         Andrew M. Saul is now the Commissioner of the Social Security Administration.

19   Accordingly, the Court substitutes Andrew M. Saul as the Defendant and directs

20   the Clerk to update the docket sheet. See Fed. R. Civ. P. 25(d).



     ORDER - 1
 1   proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney Chad

 2   Hatfield represents Plaintiff. Attorney Jeffrey McClain represents Defendant. The

 3   parties have consented to proceed before a magistrate judge. ECF No. 6. After

 4   consideration, IT IS HEREBY ORDERED that:

 5         1. The District Court Executive is directed to substitute Andrew M. Saul as

 6   the Defendant and update the docket sheet.

 7         2. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

 8         3. The above-captioned case be REVERSED and REMANDED to the

 9   Commissioner of Social Security for further administrative proceeding pursuant to

10   sentence four of 42 U.S.C. § 405(g).

11         On remand, the parties stipulate that the ALJ will:

12         (1) exhibit and proffer the medical evidence in this case, including Exhibit
               4F from the Plaintiff’s prior application; and
13         (2) offer Plaintiff a hearing.

14   ECF No. 19 at 1-2. The ALJ shall issue a new decision based on the reconstructed

15   and developed record.

16         4. Judgment shall be entered for PLAINTIFF.

17         5. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is STRICKEN

18   AS MOOT.

19         6. Upon proper presentation, this Court consider Plaintiff’s application for

20   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).



     ORDER - 2
 1        The District Court Executive is directed to enter this Order, enter

 2   Judgment, forward copies to counsel, and CLOSE THE FILE.

 3        DATED December 9, 2019.
                               s/Mary K. Dimke
 4                             MARY K. DIMKE
                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
